Citation Nr: 0103559	
Decision Date: 02/06/01    Archive Date: 02/15/01

DOCKET NO.  98-18 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess 
of 10 percent for service-connected lumbosacral strain.

2.  Entitlement to service connection for residuals of left 
ankle sprain.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The appellant served on active duty from June 1978 to October 
1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  That rating decision, in pertinent 
part, granted service connection for lumbosacral strain and 
assigned thereto an initial disability evaluation of 10 
percent, effective November 1, 1995.  It also denied the 
appellant's claim of entitlement to service connection for 
residuals of left ankle sprain.  The appellant subsequently 
filed a timely notice of disagreement and substantive appeal 
regarding both of these issues.

REMAND

I. Original Rating Awards - Fenderson v. West 

The Board notes that it has recharacterized the appellant's 
claim involving the initial disability evaluation assigned to 
his service-connected lumbosacral strain in order to comply 
with the opinion by the United States Court of Appeals for 
Veterans Claims (Court), in Fenderson v. West, 12 Vet. App. 
119 (1999).  In that case, the Court held, in pertinent part, 
that the RO had never properly provided the appellant with a 
statement of the case (SOC) concerning an issue, as the 
document addressing that issue "mistakenly treated the 
right-testicle claim as one for an '[i]ncreased evaluation 
for service[-]connected ... residuals of surgery to right 
testicle' ... rather than as a disagreement with the original 
rating award, which is what it was." Fenderson, at 126, 
emphasis in the original.  The Court then indicated that 
"this distinction is not without importance in terms of VA 
adjudicative actions," and remanded the matter for the 
issuance of a SOC. Id.

Fenderson held that the rule articulated in Francisco v. 
Brown did not apply to the assignment of an initial rating 
for a disability following an initial award of service 
connection for that disability.  Fenderson, 12 Vet. App. at 
126; Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In 
Francisco, the Court held that although VA regulations 
require review of the entire recorded history of a disability 
by the adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current medical findings, and when an increase in the 
disability rating is at issue, the present level of the 
appellant's disability is the primary concern.  In Fenderson, 
however, the Court held that when a veteran appealed the 
initial rating assigned for a disability, "staged" ratings 
could be assigned for separate periods of time based on the 
facts found.  Fenderson, at 126.

In this case, the appellant contends that he is entitled to a 
higher initial disability evaluation for his service-
connected lumbosacral strain.  Similar to Fenderson, the RO 
identified this issue merely as the proper evaluation of this 
condition, rather than as a disagreement with the original 
rating award.  

Under these circumstances, the RO should readjudicate the 
appellant's claim of entitlement to an increased initial 
disability evaluation in excess of 10 percent for service-
connected lumbosacral strain.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  

II.  Veterans Claims Assistance Act of 2000

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

III.  Need for Additional Evidence to be Obtained

A review of the appellant's claims file revealed that the RO 
has been unable to obtain a complete set of the appellant's 
service medical records.  VA's duty to assist is heightened 
when records are in the control of a government agency.  
Gobber v. Derwinski, 2 Vet. App. 470 (1992).  Furthermore, VA 
has a heightened obligation to search for alternate medical 
records when service medical records are not available and 
must also provide an explanation to the appellant regarding 
VA's inability to obtain his service medical records.  Dixon 
v. Derwinski, 3 Vet. App. 261 (1992).

In his Informal Brief Presentation, dated in January 2001, 
the appellant's representative argues that additional 
inservice treatment records may be available if the RO were 
to directly contact the medical treatment facilities where 
the appellant contends he received treatment for his left 
ankle condition during his active duty service.  

After reviewing the appellant's claims file, the Board 
concludes that the RO should contact the appellant and 
request that he provide the names, addresses to the extent 
known, particularly the city and state, and approximate dates 
of treatment for all VA and non-VA health care providers (and 
facilities), who have treated him for his: (1) left ankle 
sprain both during and after his active duty service; and (2) 
lumbosacral sprain since his discharge from active duty 
service.  Thereafter, the RO should make an attempt to obtain 
all records not currently in the appellant's claims files. 
See 38 U.S.C.A. § 5103A(c) (2000); Pollard v. Brown, 6 Vet. 
App. 11 (1993) (duty to assist not breached by failure of the 
Secretary to obtain requested records where the appellant 
failed to identify specifically what "additional medical 
records" were being sought and why they were relevant; the 
duty to assist is not a one-way street).

IV.  Need for an Additional Medical Examination

	a. Service-Connected Lumbosacral Strain

After a thorough review of the appellant's claims file, the 
Board concludes that there is insufficient information and 
detail from which to ascertain the current severity of the 
appellant's service-connected lumbosacral strain.

Where the record does not satisfactorily reveal the current 
state of the claimant's disabilities, fulfillment of the 
statutory duty to assist "includes the conduct of a thorough 
and contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one."  Green v. Derwinski, 1 Vet. App. 121, 124 (1991); see 
also Seals v. Brown, 8 Vet. App. 291, 295 (1995).  

In this case, the appellant's most recent VA examination of 
the spine was conducted in May 1997.  Since that time, the 
appellant has alleged a significant increase in the severity 
of his service-connected lumbosacral strain.  In particular, 
a letter from the appellant, dated in February 2000, noted 
that his range of motion has decreased and his pain is more 
consistent.  He also indicated that his condition leaves him 
incapacitated and in need of bed rest.  Thus, the Board 
concludes that an additional VA examination to determine the 
current severity of the appellant's service-connected 
lumbosacral strain is needed. 


	b. Residuals of Left Ankle Sprain

Pursuant to the newly enacted 38 U.S.C.A. §  5103A (2000), 
"[t]he Secretary shall treat an examination or opinion as 
being necessary to make a decision on a claim . . . if the 
evidence of record before the Secretary, taking into 
consideration all information and lay or medial evidence 
(including statements of the claimant) - (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms; and (B) 
indicates that the disability or symptoms may be associated 
with the claimant's active military, naval, or air service; 
but (C) does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim."

After developing the claim as indicated herein, the RO should 
consider whether an advisory opinion is needed in this matter 
to examine the relationship, if any, between the appellant's 
inservice treatment for left ankle sprain and any current 
left ankle disorder he may have pursuant to the newly enacted 
38 U.S.C.A. §  5103A (2000).  

Accordingly, this case is REMANDED for the following:

1.  The RO should request that the 
appellant provide the following:

A.  The names, addresses, to the 
extent possible, particularly the 
city and state, and approximate 
dates of treatment for all VA and 
non-VA health care providers 
(including heath care facilities) 
who have treated him for his left 
ankle sprain both during and after 
his discharge from the service. 

B.  The names, addresses, to the 
extent possible, particularly the 
city and state, and approximate 
dates of treatment for all VA and 
non-VA health care providers 
(including heath care facilities) 
have treated him for lumbosacral 
strain since his discharge from the 
service. 

After obtaining any necessary 
authorizations, the RO should attempt to 
obtain copies of those treatment records 
identified by the appellant which have 
not been previously secured.  In this 
regard, the RO should make another 
attempt to secure any additional service 
personnel and medical records that may 
exist pertaining to this appellant from 
the service department or the appropriate 
depository of records, particularly those 
records relating to his left ankle 
injury.  If, after conducting a search, 
the RO is unable to obtain the 
appellant's service medical records, the 
RO should clearly certify this in the 
appellant's claims file.

2.  The RO should schedule the appellant 
for the type of 
VA examination or examinations it deems 
necessary to provide the complete medical 
information necessary to adjudicate the 
claim for an increased disability rating 
for service-connected lumbosacral strain, 
in light of the Court's decision DeLuca v. 
Brown.  The claims folder should be made 
available to the examiner for review 
before the examination.  All tests, which 
the examiner deems necessary, should be 
conducted.  The examiner should review the 
results of any testing prior to completion 
of the report.  The report of examination 
should be comprehensive and include a 
detailed account of all manifestations of 
the appellant's lumbosacral strain found 
to be present.  The examiner should 
provide a complete rationale for all 
conclusions reached.  

a.  With respect to the functioning of 
the appellant's spine, attention should 
be given to the presence or absence of 
pain, any limitation of motion, 
swelling, muscle spasm, ankylosis, 
subluxation, lateral instability, 
dislocation, locking of the joint, 
loose motion, crepitus, deformity or 
impairment.  The examiner should 
provide a complete and detailed 
discussion with respect to any 
weakness; fatigability; incoordination; 
restricted movement; or pain on motion.  
The examiner should provide a 
description of the effect, if any, of 
the appellant's pain on the function 
and movement of spine.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995); see 38 
C.F.R. § 4.40 (1998) (functional loss 
may be due to pain, supported by 
adequate pathology).  In particular, it 
should be ascertained whether there is 
additional motion lost due to pain on 
use or during exacerbation of the 
disability. 

b.  The examiner is requested to 
comment on the degree of limitation of 
normal functioning caused by pain.  
Range of motion testing should be 
conducted.  The examiner should specify 
the results in actual numbers and 
degrees for forward flexion, backward 
extension, lateral flexion and right 
and left rotation.  The examiner should 
also identify the normal ranges of 
motion for these various movements.

3.  The RO should consider whether an 
advisory opinion is needed in this matter 
to examine the relationship, if any, 
between the appellant's inservice 
treatment for a left ankle sprain and any 
current left ankle disorder he may have, 
pursuant to the newly enacted 38 U.S.C.A. 
§ 5103A (2000).  

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  

5.  The RO should then readjudicate the 
appellant's claims for: (1) entitlement to 
an increased initial disability evaluation 
in excess of 10 percent for service-
connected lumbosacral strain; and (2) 
entitlement to service connection for 
residuals of left ankle sprain. See 
Fenderson v. West, 12 Vet. App. 119 
(1999).

If the benefit sought on appeal remains 
denied, the appellant and the appellant's 
representative, if any, should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.
 
Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


